Citation Nr: 1302061	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Cynthia Harbin Holman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to October 1988, from September 1999 to April 2000, and from November 2001 to August 2002.  He had additional service in the Air National Guard until January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO, in pertinent part, denied service connection for left ventricular dysfunction, tricuspid and mitral valve insufficiency with atrial enlargement, claimed as cardiomyopathy.  Through his representative at the time, the Veteran expressed disagreement with this denial in August 2007.  The RO treated this August 2007 communication as a request to reopen the claim for service connection and, in a September 2008 rating decision, again denied service connection for left ventricular dysfunction, tricuspid and mitral valve insufficiency with atrial enlargement, claimed as cardiomyopathy.  The Veteran subsequently perfected an appeal.

Despite the RO's characterization of the August 2007 communication, the Board finds that this communication constitutes a timely notice of disagreement with the November 2006 denial of service connection.  38 C.F.R. §§ 20.201, 20.302(a) (2012).  Accordingly, the claim will be considered de novo.

In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  On the date of and subsequent to the July 2012 hearing, the Veteran submitted additional evidence in support of his claim.  His attorney has waived RO review of this evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (as reflected in an August 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Don E. McCown as his representative.  In July 2012, he submitted a new VA Form 21-22a appointing Cynthia Harbin Holman as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that further action on the claim on appeal is warranted.

The Veteran asserts that he has a heart disorder which was aggravated by service.  Specifically, during the July 2012 hearing, he argued that his heart disorder was aggravated during his period of active duty service from November 26, 2001 to August 22, 2002, and on September 26, 2002, during a period of active duty for training (ACDUTRA) with the Air National Guard.  He reported that his heart condition was diagnosed in July 1999.  He indicated an increased level of exertion during his period of active duty from November 26, 2001 to August 22, 2002, and stated that he found himself getting a lot more tired by the end of the day during that period.  He also described an accelerated heart rate, some light-headedness, and general fatigue during this time.  The Veteran reported that, during his National Guard service, on September 26, 2002, he was moving furniture to set up the alternative control center, which was "pretty taxing" work.  He described an accelerated heart rate, fatigue, hard breathing, and chest pains.  He presented to the medical clinic on base, and was sent to the Coast Guard clinic, where he had an abnormal electrocardiogram (ECG), and was sent to a private hospital where he was placed on blood thinners and put in the cardiac ICU for the night.  The Veteran asserted that this episode was the beginning of a medical discharge process and, in April 2003, he received a letter disqualifying him for worldwide duty.

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

ACDUTRA includes full-time duty performed by members of the National Guard or Air National Guard of any state under sections 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  The Veteran has submitted orders reflecting that he was ordered to local annual training for annual field training from September 23, 2002 through September 27, 2002, and for September 30, 2002.  The authority for this order was cited as 32 U.S.C.A. § 503(A).  Thus, the Veteran's described condition on September 26, 2002 occurred during a period of ACDUTRA.  He has submitted orders reflecting that he was ordered to local annual training for annual field training under the authority of 32 U.S.C.A. § 503(A) on several other dates subsequent to his August 22, 2002 discharge from active duty.  Specifically, in addition to the dates noted above, he was ordered to such training from September 10, 2002 through September 13, 2002; September 16, 2002 through September 20, 2002; October 1, 2002 through October 4, 2002; October 7, 2002 through October 11, 2002; October 14, 2002 through October 18, 2002; October 21, 2002 through October 25, 2002; and October 28, 2002 through November 1, 2002.

Service treatment records include the Veteran's Report of Medical History at enlistment in February 1985 which reflects that he underwent heart catheterization at the age of three months and had a questionable heart murmur at two years of age.  Clinical evaluation of the heart was normal and the Veteran was found qualified for duty.

An April 1999 ECG was abnormal, with left ventricular hypertrophy with QRS widening.  A second ECG from later that day was again abnormal, with a left bundle branch block.  A July 1999 exercise physiology study revealed no exercise limitation and mild cardiac abnormalities.  July and November 1999 ECGs were again abnormal.  A November 1999 consultation request indicates that the Veteran had a history of idiopathic dilated cardiomyopathy per the report from a civilian cardiologist.  He underwent a transthoracic echocardiogram the following month.  While this was a technically inadequate study, the left ventricle function appeared to be at least moderately reduced.

A January 2001 Physical Profile Serial Report reflects that the Veteran was non-deployable due to cardiac complications.  A subsequent Physical Profile Serial Report, from April 2001, reflects that the Veteran was world-wide qualified, with no individual defects or restrictions.

A record of emergency care and treatment from September 26, 2002 reflects an assessment of acute atrial fibrillation, symptomatic.  ECG revealed atrial fibrillation with uncontrolled ventricular response, marked left axis deviation, and right bundle branch block with left anterior fascicular block.  The Veteran was transferred to Cape Cod Hospital.  His discharge instructions from that facility, dated September 27, 2002, indicate diagnoses of atrial fibrillation and non-ischemic cardiomyopathy.

In November 2002, the Veteran was seen for follow-up by his private cardiologist, Dr. E.S.  She reported that the Veteran had a known dilated cardiomyopathy which was initially diagnosed in May 1999.  She stated that, after lifting a heavy item on September 26, 2002, he developed palpitations with associated lightheadedness and diaophersis, but had done well since that time.  She indicated that he would be cleared from a cardiovascular point of view to return to work.  She did not recommend a deployment to a remote location.

A March 2003 Medical Evaluation Board Summary states that the Veteran had a past medical history of a left bundle branch block diagnosed by ECG during a routine physical examination.  The summary noted that he had an echocardiogram which showed a cardiomyopathy, a dilated left ventricle, and an ejection fraction of 25 to 30 percent; however, a May 1999 cardiac catheterization showed no evidence of CAD.  It was further noted that a follow-up echocardiogram in August 2000 revealed improvement in the left ventricular dimensions and an improved ejection fraction of 40 to 45 percent.  The summary indicated that the Veteran presented to the active duty clinic on base on September 26, 2002 complaining of palpitations, dizziness, and left-sided chest tightness.  He was examined and found to be in atrial fibrillation, and was subsequently transferred to a local civilian emergency department for treatment and admitted to the hospital for observation.  The diagnosis of the Medical Evaluation Board was cardiomyopathy, left bundle branch block, new onset atrial fibrillation, now controlled by medication.  Regarding administrative line of duty, the Physician Assistant stated that the Veteran worked as a technician during the week and the atrial fibrillation occurred while at work.  An April 2003 memorandum indicates that the Veteran was medically disqualified for worldwide duty and could not perform any military duty.

The Veteran's National Guard Bureau Report of Separation and Record of Service indicates that he separated from the Air National Guard of Massachusetts on January 7, 2006 as he was determined medically unfit for continued military service.  Due to medical disqualification, he was transferred to the Retired Reserve.

The Veteran as afforded a VA examination to evaluate his claimed heart condition in April 2008.  He described symptoms of an accelerated heart rate and dizziness occurring on September 26, 2002, at which time he was diagnosed with atrial fibrillation.  He added that, prior to his period of extended active duty, he had shown little symptoms of any cardiac issues, whereas since that time, he had experienced increasing fatigue, shortness of breath, and occasional heart palpitations.  Following examination, the physician rendered diagnoses of congestive heart failure with left atrial enlargement, mitral regurgitation, tricuspid regurgitation with a bundle branch block with residuals of shortness of breath, and paroxysmal atrial fibrillation.

In August 2008, the physician who performed the April 2008 examination provided a medical opinion regarding the Veteran's claim.  He stated that an idiopathic onset of congestive heart failure had occurred which was not associated with just being in the military and would be aggravated by any stressors.  Thus, the condition could not be isolated to saying that military service aggravated the condition.  He added that he had no knowledge whether the Veteran's atrial fibrillation in September 2002 was the first onset or not.  He stated that atrial fibrillation can have many factors as its etiology (i.e., stress, alcohol, idiopathic, thyroid disease, etc.) and, thus, it would be mere speculation based on the medical records available to suggest that this condition was service-connected, since there were no medical records from 1988 to 1999.  He added that the left bundle branch block was noted, but this condition could have had its onset between 1988 and 1999 as well.  The physician indicated that, in light of atrial enlargement shown on echocardiogram, there were risk factors present prior to 1999.  He further stated that ejection fraction improved between 1999 and 2002, which would go directly against an aggravation and, rather, show stability and appropriate treatment.  He concluding by stating that, the missing data was the date of onset of the heart failure and the date of the very first episode of atrial fibrillation and that, because there was improvement in the ejection fraction, it appeared that the Veteran developed an idiopathic heart failure without coronary artery disease and, thus, atrial fibrillation was at least as likely as not related to the heart failure.  He stated that these conditions had no proven etiology in the Veteran's case and opined that it was less likely than not that the cardiac conditions were not aggravated by the military service.  He opined that the Veteran's condition would have progressed down its natural course no matter what situation the Veteran was in (military or private).  [Parenthetically, the Board notes that the physician's statement that it was less likely than not that the cardiac conditions were not aggravated by military service appears to be a typographical error, as the final sentence of his opinion clearly indicates that he found these conditions not to have been aggravated by service.]

In a May 2009 letter, the Veteran's private physician, Dr. R.D.K., wrote that, it was her understanding that the Veteran had served on active duty from 1985 to 1989, during which time his only medical problem was superficial surgery for his back.  She added that, in 1999, he was noted to have a left bundle branch block during a routine examination.  While he was asymptomatic, an echocardiogram revealed diminished systolic performance, with an ejection fraction of 25 to 30 percent in April 1999.  She added that the Veteran's heart failure improved to an ejection fraction of 40 to 45 percent on medical therapy; he was asymptomatic; and the duration or cause of his cardiomyopathy was unknown.  He was evaluated for CAD, the most common etiology of cardiomyopathies in the United States, but did not have obstructive CAD as the cause of his cardiomyopathy.  Dr. R.D.K. went on to describe the medical event in September 2002 when the Veteran developed palpitations, lightheadedness, and dizziness while lifting heavy objects at work, and was diagnosed with atrial fibrillation.  She also noted that the Veteran had received a cardiac consultation as a child, and records regarding such had been requested for review.

Dr. R.D.K. concluded by stating that the exact onset of the Veteran's cardiomyopathy was not discoverable by the current records and, while she did not know the etiology of his cardiomyopathy, viral cardiomyopathy would be the common etiology for his presentation.  She opined that it was as likely as not that the Veteran's condition increased in severity beyond its normal natural progression during his initial military service in 1985 to 1999, as well as during his later Reserve time.  She added that there was little information regarding how activity and psychosocial stress affect the natural progression of nonischemic cardiomyopathy, and it would be difficult for her to exclude his military service as a possible contributor to his disease state.  She went on to note that the severity of the Veteran's disease might continue to worsen, even with standard medical therapy, although she did not perceive a specific influence of worsening of his course in a permanent manner based on his military service time.

In a second letter, dated later in May 2009, Dr. R.D.K. wrote that she had received the Veteran's records from North Carolina Memorial Hospital which included a report dated in October 1965 showing a diagnosis of endocardial fibroelastosis with myocardial fibrosis at the age of 16 months.  She added that, apparently, as an infant, the Veteran underwent cardiac catheterization in October 1964 which excluded abnormal chamber communications and valvular disease.  She added that this did not change her previously stated opinion that it was as likely as not that the Veteran's condition increased in severity beyond its normal natural progression during his military service from 1985 until 1999, at the time of its repeat clinical discovery.

The April 2008 and May 2009 opinions provide conflicting evidence regarding whether the Veteran has a current heart disorder which was aggravated during service, to include ACDUTRA.

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Board notes, however, that the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply to ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  With respect to a claim of aggravation of a preexisting condition during ACDUTRA, the evidence must show both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id.

While Dr. R.D.K. opined that it was as likely as not that the Veteran's condition increased in severity beyond its normal natural progression during his initial military service in 1985 to 1999, as well as during his later Reserve time, the Board notes that the Veteran was not in service from 1985 to 1999.  Moreover, she did not indicate that his condition was aggravated during and because of a verified period of ACDUTRA.  Of note, despite her opinion that the Veteran's condition had increased in severity during service, she also stated that she did not perceive a specific influence of worsening of his course in a permanent manner based on his military service time.

While the VA examiner provided a negative opinion regarding this claim this was based, in part, on a finding that ejection fraction improved between 1999 and 2002, which would go directly against an aggravation and, rather, show stability and appropriate treatment.  However, an August 2000 record from the Veteran's physician reflects that an echocardiogram performed on that date revealed ejection fraction of 40 to 45 percent, which was "certainly an improvement" from his previous ejection fraction estimated to be between 25 and 30 percent.  However, an August 2001 study revealed an estimated left ventricle ejection fraction of 35 percent.  The physician stated that, compared to the prior transthoracic report of August 2000, the left ventricle systolic function had decreased.  Additionally, the VA examiner stated that it would be mere speculation to suggest that the Veteran's atrial fibrillation was service-connected, since there were no medical records from 1988 to 1999.  However, service treatment records associated with the claims file include an October 1991 periodic examination, at which time clinical evaluation of the heart was normal.  An ECG from the date of examination was also normal.

Because VA undertook to provide a VA examination to evaluate the claimed heart disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the above-noted inadequacies with each of the opinions, the Veteran should be afforded a new VA examination so that a cardiologist can review the record and provide a competent opinion as to whether the Veteran has any current heart condition which was aggravated during active duty or a period of ACDUTRA.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).

Of note, in her May 2009 letter, Dr. R.D.K. indicated that the Veteran had a diagnosis of endocardial fibroelastosis with myocardial fibrosis in October 1965, at the age of 16 months.  Endocardial fibroelastosis is defined as diffuse patchy thickening of the mural endocardium, particularly in the left ventricle, due to proliferation of collagenous and elastic tissue.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 627.  It usually occurs in infants without other cardiac defects, but may occur in adolescents and adults, usually in association with congenital cardiac malformations.  Id.  July 2010 and June 2011 treatment records from Dr. R.D.K. include a diagnosis of nonischemic cardiomyopathy, diagnosed as a child with probable noncompaction.  Noncompaction of the myocardium, also known as spongy myocardium or persisting myocardial sinusoids, is a relatively rare disorder that is encountered mainly in pediatric patients and young adults.   Suzanne R. Lutton, et al., "Cardiomyopathy and Myocardial Failure." Textbook of Cardiovascular Medicine (Lippincott, Williams, and Wilkins, 2nd ed. 2002).  

Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Accordingly, the VA examiner should consider and address whether the Veteran has any current heart disorder which is a congenital disease or defect.

In addition to the foregoing, the Board notes that the Veteran has submitted orders verifying various periods of ACDUTRA between September and November 2002, as discussed above.  However, it does not appear that attempts have been made to verify specific dates of any additional periods of ACDUTRA and/or INACDUTRA.  On remand, the RO should undertake appropriate action to verify the dates of any additional periods of ACDUTRA and/or INACDTURA.

The record also reflects that there are outstanding records which are potentially pertinent to the appeal.  In this regard, in July 2006, the RO requested the Veteran's service treatment records from his Air National Guard unit.  His unit responded later that month that his records had been sent to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In July 2006, the NPRC responded to a request for verification for the Veteran's periods of service that there were no records for the Veteran at that facility and that, if another request was made, it should be addressed to Code 21.  [Code 21 refers to the Air Force Personnel Center.  See Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), III.iii.2.K.76(h).]  In August 2006, the RO requested the Veteran's service treatment records from the Records Management Center (RMC).  Dental records were provided later that month.  In August 2006, the RO made a Formal Finding on the Unavailability of Service Treatment Records for the period of service from September 1999 to April 2000.  In January 2008, the RO requested from the RMC service treatment records from the Veteran's periods of service from September 1999 to April 2000 and from November 2001 to August 2002.  In February 2008, the RMC responded that the file was "a no record at RMC."  In February 2008, the RO made a Formal Finding on the Unavailability of Service Treatment Records for the period of service from November 26, 2001 through August 22, 2002.

While the RO requested from the NPRC verification of the Veteran's dates of service, it did not request service treatment records from that facility, despite the July 2006 communication from the Veteran's Air National Guard unit that his records had been sent to that facility.  The February 2008 Formal Finding of Unavailability states that, "[a]n MO4 request to NPRC is not possible because the BIRLS LOC screen indicates "Y" in the SMR field."  Despite the formal findings, as the claim is being remanded, an additional attempt should be made to contact the NPRC and/or the AFPC to request any additional service treatment records.

As discussed above, the record reflects that the Veteran underwent cardiac catheterization in October 1964 and was diagnosed with endocardial fibroelastosis with myocardial fibrosis in October 1965.  While Dr. R.D.K. reported in May 2009 that she had reviewed the October 1965 report regarding this diagnosis from the North Carolina Memorial Hospital, such report is not currently available for the Board's review, nor are any records regarding cardiac catheterization performed in October 1964 currently of record.

Further, the November 1999 cardiology consultation request reflects that the Veteran had idiopathic dilated cardiomyopathy per the report from a civilian cardiologist.  However, records from such civilian cardiologist are not currently associated with the claims file.  A January 2006 treatment record indicates that the Veteran had cardiac catheterization in 1999 by Dr. M. of Charlotte Cardiology; however, records from such procedure are not currently of record.

Similarly, while a June 2004 treatment record from the Sanger Clinic reflects that the Veteran was followed by Dr. E.S. with Cardiovascular Associates of Hyannis while he lived in Cape Cod, and the March 2003 Medical Evaluation Board Summary states that the Veteran was currently being followed by Dr. E.S., only a single treatment record from this physician, dated in November 2002, is currently associated with the claims file.  Additionally, while the discharge instructions from the Veteran's September 2002 treatment at Cape Cod Hospital are of record, actual treatment records from that hospitalization have not been obtained.

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the RO should attempt to obtain any outstanding pertinent treatment records from the above-mentioned providers.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Air National Guard.

2.  Contact the NPRC and/or the AFPC to request any additional service treatment records which have not previously been associated with the claims file.  All records and/or responses received should be associated with the claims file.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for (1) records regarding an October 1964 cardiac catheterization; (2) records from North Carolina Memorial Hosptial, dated in October 1965; (3) records of treatment from Dr. M. of Charlotte Cardiology, dated in 1999; (4) records of treatment from Dr. E.S. of Cardiovascular Associates of Hyannis; and (5) records of treatment from Cape Cod Hospital, dated in September 2002.

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination, by a cardiologist, to determine the etiology of any current heart disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the cardiologist for review of the case.  A notation to the effect that this record review took place should be included in the examination report.

Following examination of the Veteran and a review of the record, the examiner should identify any current heart disorder.  In regard to each diagnosed disorder the examiner should answer the following questions:

a)  Is the heart disorder a congenital defect?  If so, was it subject to a superimposed disease or injury during active duty service or ACDUTRA, to include on September 26, 2002, resulting in disability?

b)  Is the heart disorder a congenital disease?  If so, was it first manifest during a period of active duty service or ACDUTRA, to include on September 26, 2002, or is it at least as likely as not (50 percent or greater probability) that such disorder was aggravated beyond its natural progression during a period of active duty service or ACDUTRA?  If the disorder was aggravated beyond its natural progression during a period of ACDUTRA, was such worsening caused by the period of ACDUTRA?

c)  For any heart disorder which is neither a congenital disease nor a congenital defect, is it at least as likely as not (50 percent or greater probability) that such disorder was aggravated beyond its natural progression during a period of active duty service or ACDUTRA, to include on September 26, 2002?  If the disorder was aggravated beyond its natural progression during a period of ACDUTRA, was such worsening caused by the period of ACDUTRA?

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



